Citation Nr: 1732011	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to December 6, 2012, for the award of service connection of a bilateral hearing loss disability.

2.  Whether a March 1985 rating decision, which denied entitlement to service connection for a bilateral hearing loss disability, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to May 1959, April 1962 to March 1965, and August 1975 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a Travel Board hearing in November 2015.  A transcript of the testimony offered at the hearing has been associated with the record.

In January 2016, this matter was last before the Board, at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In November 1984, the Veteran filed a claim for entitlement to service connection for bilateral hearing loss disability.  The claim was denied by an unappealed rating decision of March 1985 .

2.  On December 6, 2012, the Veteran filed a request to reopen his claim for entitlement to service connection for hearing loss disability.

3.  It is not clear and unmistakable that the correct facts were not before the rating panel in March 1985 or that the rating decision contains an undebatable error that would have manifestly changed the outcome of the decision at that time with regard to the denial of entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than December 6, 2012, for the award of service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400(q), (r) (2016).

2.  The March 1985 rating decision denying service connection for a bilateral hearing loss disability was not clearly erroneous.  38 U.S.C.A. §§ 5109A (West 2014); 38 C.F.R. §§ 3.105(a), § 20.1403 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013);  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the RO provided the appellant pre-adjudication notice by a letter dated in January 2013. 

VA has obtained the Veteran's service and VA records, and has assisted the him in obtaining evidence.  Physical examinations are irrelevant here, although the Veteran has been afforded one.  All known, available and relevant records related to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the issues at this time.

Effective Date Prior to December 6, 2012, Service Connection, Bilateral Hearing Loss Disability

The law provides that, unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall not be earlier than the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2016).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).  "Date of receipt" of a claim, information, or evidence, means the date on which a claim, information, or evidence was received by VA. See 38 C.F.R. § 3.1(r) (2016).

The Veteran has appealed the effective date established by the March 2014 rating decision which granted service connection for bilateral hearing loss disability.  In support of an earlier effective date, the Veteran argues his service connection date should date back to his original November 1984 claim because VA failed to adequately weight the evidence of record.  See e.g. Notice of Disagreement of April 2014; VA Form 9 (Substantive Appeal).  

The Veteran's claim for entitlement to service connection for PTSD was received by VA in November 1984.  By a rating decision of March 1985, the RO denied the claim, finding that while the service records indicated hearing loss, the evidence did not demonstrate that a bilateral hearing loss disability was incurred therein.  

By a letter of April 1985, VA informed the Veteran of his right to appeal the adverse rating decision and explained such rights in detail.  The Veteran did not file a Notice of Disagreement and did not perfect an appeal with respect to the March 1985 rating decision, which became final.  See 38 U.S.C.A. § 7105 (West 2014).

In March 2014, following the submission of new and material evidence within the meaning of 38 C.F.R. § 3.156(a), the Veteran was granted service connection for bilateral hearing loss disability.  Service connection was made effective from December 6, 2012, the date upon which VA received the Veteran's claim to reopen his claim that had been denied in March 1985.

The effective date of an award based on a claim reopened after final adjudication shall not be earlier than the date of receipt of the claim.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2016).  Because the Veteran's claim to reopen the final March 1985 rating decision was received on December 6, 2012, the assignment of an effective date for the Veteran's service-connected disability earlier than December 6, 2012, is precluded.  Absent a showing of clear and unmistakable error in an earlier decision (addressed herein below) the Veteran cannot receive disability payments for a time-frame earlier than the application date of his claim to reopen.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  The appeal as to an earlier effective date must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The grant of service connection for bilateral hearing loss disability is effective December 6, 2012, the date of receipt of the request to reopen the claim.

Clear and Unmistakable Error in the March 1985 Rating Decision Denying Entitlement to Service Connection for Bilateral Hearing Loss Disability

Final and binding VA determinations will be accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105(a) (2016).  A final decision that establishes an effective date for service connection can be revised only if the decision is shown to contain clear and unmistakable error.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).

CUE occurs when: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied, and (2) the outcome would have been manifestly different if the error had not been made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  A determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Subsequently developed evidence may not be considered in determining whether an error took place in a prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433, 441 (2014).

CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  See Russell v. Principi, 3 Vet. App. at 313.  Clear and unmistakable error is not the mere misinterpretation of facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Examples of situations that are not CUE are: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403 (2015).

The Veteran has alleged CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b) (2015).  The Veteran argues that the March 1985 rating decision was clearly and unmistakably erroneous in its determination that the Veteran's hearing acuity did not demonstrate a threshold shift and an incurrence of bilateral hearing loss in service.  He also asserts that the case of Hensley v. Brown, 5 Vet. App. 155 (1993), although dated after the March 1985 rating decision, indicates that the RO erred in March 1985 by not considering whether his post-service hearing loss disability was incurred therein.

Current law provides hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  38 C.F.R. § 3.385 was not in effect in March 1985, having been added to the Code of Federal Regulations, effective May 3, 1990.  See 55 FR 12348.

Current law also provides that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board cannot find that it was clear and unmistakable error for the RO to determine that a bilateral hearing loss disability was incurred in service in the March 1985 rating decision.  The RO denied service connection on the basis that bilateral hearing loss was demonstrated at entrance, and not incurred or aggravated in service.  The RO relied on the in-service audiometrics in finding that a threshold shift indicative of service etiology had not occurred.  The RO weighed the evidence, finding that the disability was not incurred or aggravated in service.  The Board has reviewed the entire record, including the Veteran's arguments as to the facts and allegations that were before the RO at the time of the March 1985 rating decision.  The Veteran presents a reasonable disagreement as to the denial of entitlement to service connection by the decision of March 1985.  Ultimately, however, he is disagreeing with how the facts were weighed or evaluated, and for that reason his argument cannot sustain a finding that the March 1985 rating decision denying service connection for bilateral hearing loss disability constitutes CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); Russell v. Principi, 3 Vet. App. at 313.  Furthermore, CUE must be based upon the law in existence at the time of the adjudication in question.  Id., at 14.  

The request to revise or set aside March 1985 rating decision on the basis of CUE must be denied.  There has been no proof of undebatable error in the rating decision that denied service connection for bilateral hearing loss disability, considering the record and the law that existed at the time, and without regard to whether the Board might have ruled differently or taken different action when presented with the same record in 1985.  See Crippen v. Brown, 9 Vet. App. 412 (1996); Allin v. Brown, 6 Vet. App. 207 (1994); Olson v. Brown, 5 Vet. App. 430 (1993).  It should also be noted that the Board cannot grant benefits based on equity alone.  See 38 U.S.C.A. §§ 503, 7104 (West 2015); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).








	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than December 6, 2012, for the award of service connection for bilateral hearing loss disability is denied.

Inasmuch as there was no clear and unmistakable error in a rating decision of March 1985 that denied service connection for bilateral hearing loss disability, the request to revise that decision is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


